Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 1a, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because Element "BV" in the drawings should be "BU", width of the groove.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 51, 52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Specifically, “width…has a thickness” is unclear and imprecise wording.
Claim 15 recites the limitation "cross section" and "longitudinal axis" in "the cross section perpendicular to the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claim. For analysis it is being assumed that claim 15 is dependent on claim 11, which fulfils the antecedent basis requirement.
Claim 16 is in improper form as it cannot depend on itself. For analysis it is being assumed that claim 16 is dependent on claim 15. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakagawa et al (JP2008164043 A).
Regarding claim 1, Nakagawa et al teaches a link chain (chain 100) comprising:

	an outer link plate (150);
	a bushing (130) and a pin (160) that form a chain link (100);
	and a labyrinth seal (structure L1) between the outer link plate (150) and the inner link plate (110), the labyrinth seal (L1) comprising at least one lug (seal ring 180) having a lug length (Ds) and at least one groove (holding grooves 113 and 154) having a groove depth (Dhi and Dho)(Nakagawa et al, paragraphs 0026-0029). 
Further regarding claim 1, Nakagawa et al discloses the invention except for the lug length and groove depth being between 10% to 50% of an average respective link plate thickness. A lug length and groove depth being between 10% to 50% of an average respective link plate thickness would be considered the optimum or workable range to one having ordinary skill in the art before the effective filing date of the claimed invention, as having a lug length and groove depth larger than 50% of the average respective link plate thickness would be compromising to the integrity of the link plate and its desired functions such as increased stress/force tolerance and strength, while having a lug length and groove depth less than 10% of the average respective link plate thickness would be impractical in that the lug could easily pop out of the groove when subject to any force, rendering the sealing assembly inadequate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lug length and groove depth between 10% to 50% of an average respective link plate thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In re Aller, 105 USPQ 233. 
 
Regarding claim 3, Nakagawa et al teaches the limitations of claim 1 above but does not specify that the width of the at least one lug and/or groove is in the range of 80% to 120% of the lug length or the groove depth, respectively. Having a lug and/or groove width too thin in comparison to the the respective lug length or groove depth would result in the lug being more susceptible to tearing or breaking at the base of the lug, making the sealing assembly weaker and ineffective. Alternatively, having a lug and/or groove width too wide would congest the assembly, compromise flexibility and/or mobility, and protrude past the chain link assembly, possibly interfering with proper functioning of the chain. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the at least one lug and/or groove be in the range of 80% to 120% of the lug length of groove depth, respectively, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233. 

Regarding claim 4, Nakagawa et al teaches the limitations of claim 1 above but does not specify that the radial clearance between the at least one groove and lug in the labyrinth is between 0.6 and 2.25 mm. Nakagawa et al teaches that the labyrinth seal structure (L1) comprises a lug (seal ring 180) loosely fitted in the holding grooves (113, 154), implying there is some form of radial clearance (Nakagawa et al, paragraphs 0026-0029). Additionally, link chains tend to be small, so the clearance between the small sealing components within the invention (ie the lug and groove) would also need to be small to adequately seal out contaminants such as dust and grains of dirt, which are only a couple of millimeters wide. Having too small of a clearance, however, would result in little to no rotation of the chain joints. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clearance between the at least one groove and lug in the labyrinth be between 0.6 and 2.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (JP2008164043 A) as applied to claims 1-4 above, and further in view of Brown et al (GB280897A).
Regarding claim 5, Nakagawa et al teaches the limitations of claim 1 above, but fails to teach that the corners and edges of the at least one lug and/or groove have approximately identical radii or chamfers. 
	Brown et al, however, teaches that the groove can be made with fewer sharp bends (Brown et al, page 1 lines 75-84), or in other words be chamfered. Figure 9 is provided below to show that the chamfers are approximately identical.

    PNG
    media_image1.png
    234
    262
    media_image1.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the labyrinth seal of Nakagawa et al with the lug and groove of Brown et al such that the lug and groove are chamfered. This is beneficial as it makes the lug have a larger cross section and thus is more resilient against shearing stresses (Brown et al, page 1 lines 75-84). 
	Brown et al and Nakagawa et al are analogous to the claimed art as both pertain to the sealing of a rotating member by means of a labyrinth seal.


	Brown et al, however, teaches a labyrinth seal that has a dovetail shaped cross section for both the lug (retaining member b) and groove (Brown et al, page 1 lines 36-45). The undercut (i) forms the dovetail so that the retaining member (b) can be kept in the undercut section (Brown et al, page 1 lines 89-100).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the labyrinth seal of Nakagawa et al to be undercut and have a dovetail shape as taught by Brown et al in order to retain the lug in the groove even when loosened (Brown et al, page 1 lines 35-45).
	Brown et al and Nakagawa et al are analogous to the claimed art as both pertain to the sealing of a rotating member by means of a labyrinth seal.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (JP2008164043A) as applied to claim 1 above, and further in view of Dupoyet (US 4265134).

Regarding claim 7, Nakagawa et al teaches the limitations of claim 1 above, and teaches that the chain has a chain center that extends in a longitudinal direction (see pic 0 provided below), but fails to teach that the outer link plate has an offset section that is offset from the chain center wherein the offset section is arranged between the chain links in a central region of the outer link plate. 

    PNG
    media_image2.png
    470
    244
    media_image2.png
    Greyscale

	Dupoyet, however, teaches a chain link (inner plate 1e) with center portions (4e) that are offset laterally outwardly of the link, but not that the outer link plate is offset from the chain center and arranged between the chain links. The inner link plate is offset outwardly of the link so that the offset portion is in approximate alignment with the inner face of the outer plate to facilitate the guiding of the chain and its engagement on the successive sprockets (Dupoyet, column 6 lines 20-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange and reverse the link plates so that the outer link plate has an offset section arranged between the chain links such that the outer link plate has a surface in approximate alignment with the inner face of the inner link plate to In re Japikse, 86 USPQ 70 and in re Einstein, 8 USPQ 167. 
	Nakagawa et al and Dupoyet are both analogous to the claimed invention as both pertain to the art of chain links.

Regarding claim 8, Nakagawa et al and Dupoyet teach the limitations of claim 7 above except for the offset section having a section center link that runs parallel to the chain center, wherein a transmission of force between the bushing and pin in a tension-loaded chain concentrates at a force transmission point, wherein the section center line passes approximately through the force transmission point. 
It is known to those of ordinary skill in the art that the transmission of force between the bushing and pin in a tension-loaded chain would concentrate at a force transmission point approximately near where the chain links contact the bushing and pin, as shown in the claimed invention. Through routine testing/experimental techniques commonly known and widely used in the art and/or based on preferred structural/performance characteristics of the link chain (i.e. improved force/stress distribution, reduction in overall weight and/or size of the link chain, and/or based on the ideal amount of flexing/bending that the inner chain link and/or outer chain link is able to withstand under normal or abnormal conditions), it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to align the offset section center line to pass approximately through the force transmission point in order to optimize desired characteristics of the link chain. 
.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (JP2008164043A) as applied to claims 1-4 above, and further in view of Toshiaki et al (JP2008208887A) in view of the incorporated reference Toshiaki et al (JP2006064049A), here on referred to as Toshiaki (2006).
Regarding claim 9, Nakagawa et al teaches the limitations of claim 1 above, but fails to teach that the outer link plate and/or the inner link plate is waisted.
	Toshiaki et al, however, teaches a link plate that is “gourd shaped” (Toshiaki et al, paragraph 0004 and figures 1, 9a-9c), otherwise known as waisted as defined by the applicant. Picture 1 provided below shows the waisting of the chain link as seen in figure 1 of the incorporated reference (Toshiaki (2006)).

    PNG
    media_image3.png
    477
    410
    media_image3.png
    Greyscale
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al, as the waisted configuration increases the strength of the chain link while minimizing the increase in weight (Toshiaki et al, paragraph 0003). 
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 10, Nakagawa et al teaches the limitations of claim 1 above, but fails to teach that the inner and/or outer link plate comprises at least two reinforcements spaced apart from one another and from a longitudinal axis of the inner link plate or of the outer link plate. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al and the incorporated reference, as the swelling/reinforcement portions increase the maximum strength of the chain in the direction where breakage due to shearing is most likely to occur while keeping weight to a minimum (Toshiaki et al, paragraph 0003).
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 11, Nakagawa et al and Toshiaki et al teach the limitations of claim 10 above, and Toshiaki et al further teaches:
	the inner link plate and/or outer link plate (plate 11) has link plate heads (end portions/tip side Q) and at least two bores (pin holes 12) in a region of the link plate heads for receiving the bushing and the pin, respectively (Toshiaki (2006), paragraphs 0013-0015 and Toshiaki et al, paragraph 0018); see also the link plate heads labeled in picture 1 above;

	the inner link plate and/or the outer link plate (plate 11) has a link plate center axis arranged centrally between the bores (pin holes 12) and is aligned perpendicular to the link plate longitudinal axis (center line c); the entire plate is formed symmetrically in the vertical and horizontal directions, meaning the constriction height (h) is on the center axis of the link plate, equidistant between the two bores (pin holes 12)(Toshiaki (2006), paragraphs 0014, 0016); see also the center axis labeled in picture 1 above;
	the inner link plate and/or the outer link plate (plate 11) has bore center axes that pass through the center of the bores (pin holes 12)(Toshiaki (2006), paragraph 0003) and are aligned perpendicular to the link plate longitudinal axis (center line c), as the width (A1) on the bore center axes is measured at a 90 degree angle from the center line (Toshiaki (2006), paragraph 0015); see also the width (A1), bore center axes, and longitudinal axis labeled in picture 1 above;
	the bore center axes delimit a first link plate head and a second link plate head from an inner region of the inner link plate and/or the outer link plate (plate 11); the outer shape of the link plate (11) expands uniformly and smoothly from the bores (holes 12) and both end shapes are set concentrically with each of the holes (12), meaning the bore center axes (center of the holes 12) delimit the link plate heads (Toshiaki et al, paragraphs 0003-0004, 0014, 0030); see also the two link plate heads in picture 1;
	the link plate longitudinal axis (center line c) divides the first link plate head into a first link plate head segment and a second link plate head segment – the center line goes through the center of the bores (holes 12) and can therefore divide it into two segments as the link plate (11) 

    PNG
    media_image4.png
    687
    489
    media_image4.png
    Greyscale

	and the link plate longitudinal axis (center line c) divides the second link plate head into a third link plate head segment and a fourth link plate head segment – the center line goes through the center of the bores (holes 12) and can therefore divide it into two segments as the link plate (11) is symmetrical (Toshiaki et al, paragraphs 0018-0020); the divided sections are labeled in picture 2 above as 3 and 4;
	and the first, second, third, and fourth link plate head segments have a bore wall cross section by which the are connected to the inner region of the link plate (plate 11), through which the respective bore center axis passes; the bores (pin holes 12) have cross sections through the 90 degree angle, and a cross section taken from the center of the bore at XX (Toshiaki et al, paragraph 0004); the cross section is shown in picture 2 above and is highlighted in purple to show the corresponding link plate head segments.

Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 12, Nakagawa et al and Toshiaki et al teach the link chain of claim 11 above, and Toshiaki et al further teaches that the at least two reinforcements (bulging portions, width A1) expand uniformly in the two directions that sandwich the longitudinal axis (center line c) at 45 degree angles relative to the center of the bores (pin holes 12) (Toshiaki et al, paragraphs 0003-0004). Picture 1 provided earlier above shows the bulging sections (reinforcements) at the listed angles on the incorporated reference figure; (A1) in Toshiaki et al corresponds to (A3) in the incorporated reference figure.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al and the incorporated reference, as the swelling/reinforcement portions increase the maximum strength of the chain in the direction where breakage due to shearing is most likely to occur while keeping weight to a minimum (Toshiaki et al, paragraph 0003).
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 13, Nakagawa et al and Toshiaki et al teach the limitations of claim 11, and Toshiaki et al further teaches that the two reinforcements (bulge sections) comprise a thickening (width A1) of the inner and/or outer link plate (plate 11) or the link plate heads of the inner and/or outer link plate (plate 11); specifically, the bulged portions (A1) are thicker than the other sections of the link plate (A0, A2) (Toshiaki et al, paragraphs 0003-0009). Picture 1 provided above shows the shape incorporated into Toshiaki et al and shows the different thicknesses of the reinforcement sections; (A1) in Toshiaki et al corresponds to (A3) in the incorporated reference figure, and (A0) and (A2) correspond to (A2) and (A1), respectively, in the incorporated reference figure. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al and the incorporated reference, as the swelling/reinforcement portions increase the maximum strength of the chain in the direction where breakage due to shearing is most likely to occur while keeping weight to a minimum (Toshiaki et al, paragraph 0003).
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 14, Nakagawa et al and Toshiaki et al both teach the limitations of claim 11 above, and Toshiaki et al further teaches that each of the two reinforcements (bulge sections) have a cross section starting radially from the bore center that are larger than the bore wall cross section of the respective reinforced link plate head segment. The outer shape of the link plate 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al and the incorporated reference, as the swelling/reinforcement portions increase the maximum strength of the chain in the direction where breakage due to shearing is most likely to occur while keeping weight to a minimum (Toshiaki et al, paragraph 0003).
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 15, Nakagawa et al and Toshiaki et al teach the limitations of claim 11 above, and Toshiaki et al further teaches that the inner and outer link plates are the same (Toshiaki et al, paragraph 0003), meaning that the cross section perpendicular to the longitudinal axis of the at least one inner link plate and the at least one outer link plate along the longitudinal axis of the link plates deviates less than 20% from one another.

Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 

Regarding claim 16, Nakagawa et al and Toshiaki et al teach the limitations of claim 15 above, and Toshiaki et al further teaches that the waistings or recesses (15, 17) formed in the reference shape would reduce or adjust the weight and cross section of the link plates, as shown by the different cross section shape of figure 1D (Toshiaki et al, paragraphs 0019, 0021-0024, figure 1D). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace or modify the link plates of Nakagawa et al with those taught by Toshiaki et al and the incorporated reference, as adjusting the cross section of the link chain with the use of waistings or recesses allows for the optimization of the strength of the link plate while minimizing weight (Toshiaki et al, paragraph 0021). 
Nakagawa et al and Toshiaki et al are both analogous to the claimed invention as both pertain to sealed chain link configurations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuchtmann (WO 2014/086337 A2), Fukumori et al (US 9255624 B2), Wu (US 2008/0182691 A1), Cheesman et al (US005222920A), Wang (US 2005/0164816 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014.  The examiner can normally be reached on 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/E.R.K./Examiner, Art Unit 3654